 



CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL, AND (II) WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED



 





 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

 

by and among

 

 

CleanSpark, Inc.,

 

 

GRIDFABRIC, LLC,

 

and

 

MEMBER

 

of

 

GRIDFABRIC, LLC

 

 

 

 

 

 

Dated as of August 31, 2020

 



 



 

 

 

 1 

 

  

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is made and
entered into as of August 31, 2020 (the “Effective Date”), by and among
CleanSpark, Inc., a Nevada corporation (the “Buyer”), GridFabric, LLC, a
Wisconsin Limited Liability Company (the “Company”), and Dupont Hale Holdings,
LLC, a Wisconsin Limited Liability Company and the Company’s Sole Member (the
“Seller”). The Buyer, the Company and the Seller may collectively be referred to
herein as the “Parties”, and individually as “Party”.

 

RECITALS

WHEREAS, the Seller owns one hundred percent (100%) of the issued and
outstanding membership interests of the Company (the “Interests”);

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, 100% of the Interest owned by the Seller on the terms,
and subject to the conditions, set forth in this Agreement;

WHEREAS, Buyer will purchase the Interests free and clear of all Encumbrances,
in return for the consideration set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:


AGREEMENT

 

1.Sale and Purchase of Interests; Closing

1.1.            Sale and Purchase of Interests. Upon the terms, and subject to
the conditions set forth in this Agreement, at the Closing (as defined in
Section 1.2), Seller shall sell, assign, and transfer all of Seller’s right,
title, and interest in and to the Interests held by Seller to the Buyer, and the
Buyer shall purchase all of Seller’s right, title, and interest in and to the
Interests, free and clear of all Encumbrances.

1.2.            Closing. The consummation of the purchase and sale of the
Interests held by the Seller to the Buyer under this Agreement (the “Closing”)
shall take place on a date and time within two (2) business days from the date
of execution of this Agreement at 11:59 p.m. Pacific Standard Time (the “Closing
Date”). The Closing will take place via an electronic medium in which separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, will be delivered by
electronic mail exchange of signature pages.

(a)                Closing Deliverables to Buyer. At the Closing, Seller shall
deliver, or cause to be delivered, to Buyer or any other Person designated by
Buyer (unless the delivery is waived in writing by Buyer), the following
documents, in each case duly executed or otherwise in proper form:

(i)                 Assignment and Assumption Agreement. An Assignment and
Assumption of Limited Liability Company Interest, substantially in the form
attached hereto as Exhibit B (the “Interest Assignment”), duly executed by
Seller for transfer to Buyer or its designee(s);

 2 

 





(ii)               Secretary Certificate. A certificate signed by the manager of
the Company, dated as of the Closing Date, certifying that attached thereto are
true and complete copies of (a) the Articles of Organization of the Company, (b)
the Operating Agreement of the Company, (c) resolutions adopted by the managers
of the Company authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, and (d) resolutions adopted by the members of the Company authorizing
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby and thereby, and that all such
resolutions (by the managers and members) are in full force and effect;

(iii)             Officer Closing Certificate. A certificate, dated as of the
Closing Date and signed by a duly authorized officer of the Company, that the
representations and warranties of the Company contained in Section 2 shall be
true and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not have a
Material Adverse Effect;

(iv)             Good Standing Certificate. A good standing certificate with
respect to the Company issued by the Secretary of State of the State of
Wisconsin, dated as of a date not more than five (5) Business Days prior to the
Closing Date;

(v)               Required Consents. All consents, authorizations, orders, and
approvals listed on Section 2.4 of the Disclosure Schedules, if any, shall have
been received, and executed counterparts thereof shall have been delivered to
Buyer at or prior to the Closing;

(vi)             Form W-9. A properly completed and duly executed IRS Form W-9
from Seller;

(vii)           FIRPTA Certificate. A certificate of non-foreign status that
complies with Treasury Regulation Section 1.4445-2(c)(3), executed by the
Company;

(viii)         Employment and Non-Competition Agreement. An Employment and
Non-Competition Agreement, in form and substance reasonably satisfactory to
Buyer, duly executed by Buyer and Key Employees of the Company with respect to
the Company and its business and operations for a period of three (3) years from
the date such Key Employee is no longer an employee of the Company, a form of
which is attached hereto as Exhibit C and incorporated by reference herein (the
“Employment Agreement”);

(ix)             Escrow Agreement. An escrow agreement, duly executed by the
Seller and the Escrow Agent (as defined in the Escrow Agreement), a form of
which is attached hereto as Exhibit D and incorporated by reference herein (the
“Escrow Agreement”);

(x)               Leak-Out Agreement. A leak-out agreement, duly executed by the
Seller and the Buyer, a form of which is attached hereto as Exhibit E and
incorporated by reference herein (the “Leak-Out Agreement”).

(xi)             Resignations. Resignations, effective at and subject to the
Closing, of such officers and directors of the Company as may be requested by
the Buyer;

 3 

 

 

(xii)           Corporate Books and Records. All corporate books and records and
other property of the Company in the possession of the Seller;

(xiii)         Other Documents. Such other customary instruments of transfer,
assumption, filings or documents, in form and substance reasonably satisfactory
to Buyer, as may be required to give effect to this Agreement.

(b)               Closing Deliverables to Seller. At the Closing, Buyer shall
deliver, or cause to be delivered, to the Seller or any other Person designated
by the Seller (unless the delivery is waived in writing by the Seller), the
following documents, in each case duly executed or otherwise in proper form:

(i)                 Purchase Price Deliverables. The Cash Purchase Price and
Stock Purchase Price, as described in Section 1.4 herein.

(ii)               Good Standing Certificate. A good standing certificate with
respect to the Buyer issued by the Secretary of State of the State of Nevada,
dated as of a date not more than five (5) Business Days prior to the Closing
Date.

(iii)             Secretary Certificate. A certificate signed by the secretary
of the Buyer, dated as of the Closing Date, certifying that attached thereto are
true and complete copies of (a) the Articles of Incorporation of the Buyer, (b)
the Bylaws of the Buyer, and (c) resolutions adopted by the board of directors
of the Buyer authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect;

(iv)             Officer Closing Certificate. A certificate, dated as of the
Closing Date and signed by a duly authorized officer of the Buyer, that the
representations and warranties of the Buyer contained in Section 4 shall be true
and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not have a
Material Adverse Effect.

(v)               Key Employment Agreements. The Employment Agreement as
described in Section 1.2(a)(viii) signed by the Buyer for each Key Employee.

1.3.            Purchase Price. Subject to the terms and conditions of this
Agreement and to the adjustments set forth herein, the aggregate Transaction
consideration (the “Purchase Price”) shall be One Million Four Hundred Thousand
Dollars ($1,400,000.00) and consist of: (a) the Cash Purchase Price, (b) the
Stock Purchase Price, and (c) the Stock Earn-Out set forth in Section 1.5.

1.4.            Delivery of Purchase Price at Closing. Subject to the terms and
conditions set forth herein, at the Closing:

(a)                Buyer shall remit Four Hundred Thousand Dollars ($400,000.00)
in cash payable to Seller in the following manner (the “Cash Purchase Price”):

(i)                 Buyer shall pay Three-Hundred Sixty Thousand Dollars
($360,000.00) in cash to Seller via wire transfer. Buyer shall wire said amount
to Seller pursuant to written instructions provided by Seller to Buyer at or
prior to the Closing; and

 4 

 

 

(ii)               Buyer shall remit Forty Thousand Dollars ($40,000.00) (the
“Escrow Amount”) of the Purchase Price to the Escrow Agent pursuant to Section
1.7 herein.

(b)               Buyer shall deliver to Seller 26,427 shares of its common
stock, $0.001 par value per share (“CleanSpark Shares”) valued at Two Hundred
Fifty Thousand Dollars ($250,000.00), evidenced by a stock certificate, free and
clear of all Encumbrances, in the name of the Seller, subject to certain
restrictions set forth in the Leak-Out Agreement (the “Stock Purchase Price”).

All cash payments made by Buyer to Seller shall be in lawful money of the United
States of America in immediate available funds.

1.5.                  Stock Earn-Out. As part of the Purchase Price, the Buyer
shall deliver to Seller, when and if earned, CleanSpark Shares valued at up to
Seven Hundred and Fifty Thousand Dollars ($750,000.00) (the “Stock Earn-Out”) to
be earned by Seller in accordance with the future performance milestones set
forth on Schedule B, evidenced by a stock certificate, free and clear of all
Encumbrances, in the name of the Seller, subject to certain restrictions set
forth in the Leak-Out Agreement in the following manner (the “Stock Earn-Out
Milestones”).

1.6.                  Purchase Price Adjustment.

(a)                Closing Date Indebtedness Statement. On or prior to the date
of this Agreement, the Seller has delivered to Buyer a statement (the “Closing
Statement”), reasonably acceptable to Buyer, setting forth a list of the
Indebtedness (the “Estimated Amount”).

(b)               Within thirty (30) days after the Closing Date, Buyer shall
deliver to the Seller a statement (the “Post-Closing Statement”) setting forth
the Buyer’s calculation, together with reasonably detailed supporting
documentation, the actual amount of the Indebtedness immediately prior to the
Closing (the “Actual Amount”). If the Actual Amount exceeds $20,000 (the “Excess
Amount”), the Buyer shall have the right to offset the Excess Amount from the
Escrow Amount. The Seller shall provide and deliver joint written instructions
to the Escrow Agent instructing the Escrow Agent to release from the Escrow
Account an amount equal to the Excess Amount to the Buyer by wire transfer of
immediately available funds to an account or accounts designated by Buyer in
such joint written instructions.

1.7.                  Escrow Arrangement.

(a)                At the Closing, Buyer and the Seller shall enter into an
Escrow Agreement with the Escrow Agent in the form attached hereto as Exhibit D,
pursuant to which, among other things, Buyer shall deposit an amount in cash
equal to the Escrow Amount in order to (i) provide Buyer with a source of funds
for satisfaction of any amounts owing to Buyer resulting from any adjustment to
the amount of the Purchase Price in connection with the Excess Amount, (ii)
provide Buyer with a source of funds for satisfaction of any amounts owing from
the Seller to the Buyer resulting from Damages required to be indemnified by the
Seller under Section 6 of this Agreement (the “Escrow Account”).

(b)               All parties hereto agree for all Tax purposes that: (i) Buyer
shall be treated as the owner of the Escrow Account, and all interest and
earnings earned from the investment and reinvestment of the Escrow Amount, if
any, or any portion thereof, shall be allocable for income Tax purposes to Buyer
pursuant to Section 468B(g) of the Code and Proposed Treasury Regulation Section
1.468B-8, (ii) if and to the extent any amount in the Escrow Account is actually
distributed to or on behalf of the Seller (or deemed distributed to or on behalf
of the Seller under applicable Law), interest may be imputed on such amount
payable (or deemed payable) to the Seller, as required by Section 483 or 1274 of
the Code, and (iii) in no event shall the aggregate payments under the Escrow
Agreement to the Seller from the Escrow Account exceed the sum of the Escrow
Amount. Clause (iii) of the preceding sentence is intended to ensure that the
right of the Seller to the Escrow Amount and any interest and earnings earned
thereon is not treated as a contingent payment without a stated maximum selling
price under Section 453 of the Code and the Treasury Regulations promulgated
thereunder. No party hereto shall take any action or filing position
inconsistent with the foregoing, except as required by applicable Law.

 5 

 

 

(c)                Distributions from the Escrow Account to the Seller or Buyer,
as applicable, shall be made as provided in this Agreement and the Escrow
Agreement.

1.8.                  Required Withholdings. Notwithstanding anything to the
contrary set forth in this Agreement, each of Buyer and the Escrow Agent will be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to any Seller such amounts as are required under the
Code or any provision of state, local or foreign Law. To the extent that amounts
are so withheld by Buyer or the Escrow Agent, such withheld amounts will be
treated for all purposes of this Agreement as having been paid to the Seller in
respect of which such deduction and withholding were made by Buyer or the Escrow
Agent. Notwithstanding the foregoing, no amount shall be withheld from any
payment made hereunder to a seller who provides Buyer or the Escrow Agent with a
properly completed Internal Revenue Service Form W-9 or Substitute Form W-9, or
who otherwise provides Buyer or the Escrow Agent with appropriate evidence that
such Person is exempt from federal income Tax back-up withholding.

2.Representations and Warranties of the Company

The Company represents and warrants to the Buyer as of the date hereof and will
be deemed to represent and warrant as of the Closing Date as follows, except as
set forth on the disclosure schedules delivered by the Company to the Buyer in
connection herewith and which are attached hereto (the “Disclosure Schedules”).
The sections of the Disclosure Schedules are numbered and captioned to
correspond to the sections of this Agreement, and each disclosure will qualify
the representations and warranties in the corresponding section of this
Agreement and in any other section(s) of this Agreement to which such disclosure
is cross-referenced or to which the relevance of such disclosure is reasonably
apparent on its face:

2.1.                  Organization; Subsidiaries.

(a)                The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Wisconsin,
and has all requisite limited liability company power and authority to own,
lease, and operate its properties and carry on its business as now being
conducted. The Company is qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or ownership of its
properties requires such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

(b)               The Company has no subsidiaries or Affiliated entities.

2.2.                  Authorization; Enforceability. The Company has all
requisite limited liability company power and authority to enter into this
Agreement, each Transaction Document to which it is a party and to carry out the
transactions contemplated herein and therein. The execution, delivery and
performance by the Company of this Agreement and each Transaction Document to
which it is a party have been duly authorized by all necessary limited liability
company action. This Agreement has been duly and validly executed and delivered
by the Company and, assuming that this Agreement is a valid and binding
obligation of the other parties hereto, constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by (a) applicable bankruptcy, insolvency,
moratorium, reorganization or similar Laws from time to time in effect which
affect creditors’ rights generally, or (b) legal and equitable limitations on
the availability of specific remedies.

2.3.                  Capitalization. The Interests constitute all of the
outstanding membership interests of the Company. Each of the Interests is duly
authorized, validly issued, fully paid and nonassessable. There are no
outstanding or authorized (i) options, warrants, purchase rights, subscription
rights, conversion rights,

 6 

 

 

exchange rights, rights of first refusal, preemptive rights, or other contracts
or commitments that require the Company to issue, sell, or otherwise cause to
become outstanding any of its membership interests, or (ii) stock appreciation,
phantom stock, profit participation or similar equity participation rights with
respect to the Company, and there is no agreement or arrangement, whether or not
in writing, not yet fully performed that would result in the creation of any of
the foregoing. There are no obligations, contingent or otherwise, of the Company
to repurchase, redeem or otherwise acquire any interests or any other securities
of the Company or to provide funds to or make any investment (in the form of a
loan, capital contribution or otherwise) in any other entity. There are no
voting trusts or agreements, stockholder agreements, pledge agreements, buy-sell
agreements, rights of first refusal, preemptive rights or proxies relating to
any securities of the Company.

2.4.                  Non-Contravention; Consents. Assuming the receipt of the
consents, approvals and waivers listed in Section 2.4 of the Disclosure
Schedules, the execution and delivery of this Agreement and all of the
Transaction Documents and the consummation of the Contemplated Transactions and
the performance by the Company of its obligations hereunder and under the
Transaction Documents will not: (a) breach, violate or conflict with, or require
any consent, filing, notice, approval or waiver under, any term, condition or
provision of, or give rise to a right of termination, cancellation, amendment or
acceleration of any right or obligation of the Company or to a loss of any
benefit to which the Company is entitled under, any provision of (i) the
articles of organization, operating agreement or analogous organizational
documents of the Company, (ii) any Material Contract to which the Company is a
party or by which any of their respective assets are bound, (iii) any Law
applicable to the Company, or (iv) any license, franchise, permit or other
similar authorization held by the Company; or (b) result in the creation of any
Encumbrance upon any of the Company’s assets or properties.

Except for the consents, authorizations and approvals set forth in Section 2.4
of the Disclosure Schedules, no authorization, consent, or approval of, or
filing with, or notice to, any Governmental Body or any other Person is required
to be obtained or made by the Company in connection with the execution and
delivery of, or performance by the Company and/or the Seller of their respective
obligations under, this Agreement or the Transaction Documents to which they are
a party, and/or the consummation by the Company and/or the Seller of the
Contemplated Transactions.

2.5.                  Financial Statements. The Company has made available to
the Buyer copies of (a) the unaudited consolidated balance sheets of the Company
as of June 30, 2020 and December 31, 2019, respectively, and the related
consolidated unaudited statements of income, cash flows and members’ equity for
the same periods then ended (collectively, the “Financial Statements”). The
Financial Statements (i) have been prepared in all material respects on a
consistent basis during the periods involved, (ii) have been prepared from the
books and records of the Company, and (iii) present fairly in all material
respects the Company’s financial condition and results of operations as of the
dates and for the periods indicated therein, subject to normal year-end
adjustments.

2.6.                  No Undisclosed Liabilities. The Company does not have any
liability except for liabilities (i) reflected or reserved against in the
Financial Statements, (ii) incurred in the Ordinary Course of Business since
June 30, 2020, and (iii) that are executory obligations arising in the Ordinary
Course of Business under any contracts (and not as a result of any breach
thereof).

2.7.                  Litigation. Except as set forth in Section 2.7 of the
Disclosure Schedules, there have not been within the last three (3) calendar
years and there are currently no actions, suits, claims, investigations or other
legal proceedings pending or threatened against or by the Company or the Seller
relating to or affecting the Company, or the Interests. There are also no
outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards against or affecting the Company, or the Interests which would have a
Material Adverse Effect.

 7 

 

 

2.8.                  Intellectual Property.

(a)                Seller owns or has the right to use all Company IP and the
Intellectual Property licensed to Seller, except where such right is qualified
in Section 2.8(a) of the Disclosure Schedules.

(b)               (i) The conduct of the Company, its employees, or the Seller
as currently conducted does not infringe, misappropriate, dilute or otherwise
violate the Intellectual Property of any Person; and (ii) to the knowledge of
the Seller, no Person is infringing, misappropriating or otherwise violating any
Company IP.

2.9.                  Real Property.

(a)                Section 2.9(a) of the Disclosure Schedules sets forth all
material real property leased by the Company used in connection with its
business (collectively, the “Leased Real Property”), and a list, as of the date
of this Agreement, of all leases for each Leased Real Property involving annual
payments of at least $5,000 (collectively, the “Leases”).

(b)               The Company has not received any written notice of existing,
pending or threatened (i) condemnation proceedings affecting the Leased Real
Property, or (ii) zoning, fire or building code violations or other proceedings,
or similar matters which would reasonably be expected to materially and
adversely affect the ability to utilize the Leased Real Property as currently
operated. Neither the whole nor any material portion of any Leased Real Property
has been damaged or destroyed by fire or other casualty.

2.10.              Insurance. True and complete copies of all insurance policies
of the Company have been made available to the Buyer. Each of the Company’s
insurance policies are in full force and effect. Since June 30, 2019, and up
through the Closing, the Company has not received any written notice regarding
any actual or possible: (a) cancellation or invalidation of any insurance
policy; (b) refusal of any coverage or rejection of any claim under any
insurance policy; or (c) material adjustment in the amount of the premiums
payable with respect to any insurance policy. There are no claims involving more
than $10,000 in any individual circumstance pending under any of such insurance
policies, and no such claim has been made under any of such insurance policies
in the last two (2) years.

2.11.              Employment Matters.

(a)                The Company is not a party to or bound by any collective
bargaining or other agreement with a union or labor organization representing
any of the Employees. Since June 30, 2019, there has not been, nor has there
been any threat of, any strike, slowdown, work stoppage, lockout, concerted
refusal to work overtime or other similar labor activity or dispute affecting
the Company or any of the Employees.

(b)               The Company is in compliance with all applicable Laws
pertaining to employment and employment practices to the extent they relate to
the Employees, except to the extent non-compliance would not result in a
Material Adverse Effect.

2.12.              Employee Benefit Matters.

(a)                Section 2.12(a) of the Disclosure Schedules contains a list
of each material benefit, retirement, employment, consulting, compensation,
incentive, bonus, stock option, restricted stock, stock appreciation right,
phantom equity, change in control, severance, vacation, paid time off, welfare
and fringe-benefit agreement, plan, policy and program in effect and covering
one or more Employees, former employees of the Company, current or former
directors of the Company or the beneficiaries or dependents of any such Persons,
and is maintained, sponsored, contributed to, or required to be contributed to
by the Company, or under which the Company has any material liability for
premiums or benefits (as listed on Section 2.12(a) of the Disclosure Schedules,
each, a "Benefit Plan").

 8 

 

 

(b)               Except as set forth in Section 2.12(b) of the Disclosure
Schedules, no Benefit Plan provides benefits or coverage in the nature of
health, life or disability insurance following retirement or other termination
of employment (other than death benefits when termination occurs upon death).

2.13.              Material Contracts.

(a)                Section 2.13(a) of the Disclosure Schedules lists each of the
following Contracts (x) by which any of the Interests are bound or affected, or
(y) to which Seller or the Company are bound in connection with the business of
the Company (collectively the “Material Contracts”):

(i)                 All Contracts involving aggregate consideration in excess of
$10,000;

(ii)               All Contracts where such provisions restrict the development,
manufacture, marketing or distribution of the Company’s products or services;

(iii)             All Contracts where such provisions restrict the Company from
carrying on any line of business or carrying on any business in any geographic
location;

(iv)             All Contracts where such provisions contain any fees or
payments to any Person (including any broker, investment bank or other finder)
relating to any financing (public or private) or the sale of the enterprise
value of the Company (through merger, consolidation, asset transfer, equity
transfer, license or otherwise);

(v)               All Contracts that relate to the acquisition of any business,
a material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise);

(vi)             All Contracts relating to Indebtedness (including, without
limitation, guarantees);

(vii)           All Contracts between or among the Seller on the one hand, and
any Affiliate of Seller on the other hand;

(viii)         All collective bargaining agreements or Contracts with any labor
organization, union or association;

(b)               With respect to each Material Contract, (i) such Material
Contract is legal, valid, binding, enforceable in accordance with its terms and
in full force and effect and will continue to be legal, valid, binding,
enforceable by the Company and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby; (ii) the
Company and the other parties to such Material Contract are not in material
breach of such Material Contract; and (iii) no party has actually repudiated or
has provided notice or received any notice of any intention to terminate such
Material Contract. No event or circumstance has occurred that, with notice or
lapse of time or both, would constitute an event of default under any Material
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit under any Material Contract.

2.14.              Permits. The Company has all Permits and Governmental
Authorizations necessary for the conduct of its business as now being conducted,
the lack of which would have a Material Adverse Effect.

 9 

 

 

2.15.              Sufficiency of Assets. The property, assets, and Interests of
the Company are sufficient for the continued conduct of the Company after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property, and assets necessary to conduct the
business of the Company as currently conducted. All assets held by the Company
have been adequately maintained and is in good operating condition.

2.16.              Absence of Certain Changes, Events, and Conditions.

Except as set forth on Section 2.16 of the Disclosure Schedules, from June 30,
2020 through the Closing Date, the Company has been operated in the Ordinary
Course of Business in all material respects, and there has not been, with
respect to the Company, any:

(a)                Event, occurrence or development that has had a Material
Adverse Effect;

(b)               Incurrence of any indebtedness for borrowed money in
connection with the Company, except customary trade payables and obligations
incurred in the Ordinary Course of Business;

(c)                Sale or other disposition of the Interests;

(d)               Material change in any method of accounting or accounting
practice for the Company;

(e)                Imposition of any Encumbrance upon any of the Interests;

(f)                Increase in the compensation of any Employees, other than as
provided for in any written agreements or in the Ordinary Course of Business;

(g)                Any loan to (or forgiveness of any loan to), or entry into
any other transaction with, any current or former directors, managers, officers
or Employees of the Company;

(h)               Adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

(i)                 Any damage, destruction or loss not covered by insurance
materially and adversely affecting the assets, properties, financial condition
or business of the Company;

(j)                 Any waiver by the Company of a valuable right or of a
material debt owed to it;

(k)               Any declaration, setting aside or payment or other
distribution in respect of any of the Company’s membership interests, or any
direct or indirect redemption, purchase or other acquisition of any of such
membership interests by the Company other than in the Ordinary Course of
Business; or any agreement or commitment by the Company to do any of the things
set forth above in this Section 2.16.

2.17.              Tax Returns and Payments. The Company has filed (taking into
account any valid extensions) all Tax Returns with respect to the Company
required to be filed and has paid all Taxes shown thereon as owing. The Company
is not currently the beneficiary of any extension of time within which to file
any Tax Return other than extensions of time to file Tax Returns obtained in the
Ordinary Course of Business. No issue relating to Taxes has been raised by a
taxing authority during any pending audit or examination, and no issue relating
to Taxes was raised by a taxing authority in any completed audit or examination,
that reasonably can be expected to recur in a later taxable period. All Taxes
due and owing by the Company have been paid (whether or not shown on any Tax
Return and whether or not any Tax Return was required).

 10 

 

 

2.18.              Compliance With Laws. The Company is in compliance with all
Laws applicable to the conduct of the Company as currently conducted or the
ownership and use of the Interests, except where the failure of such compliance
would not reasonably be expected to have a Material Adverse Effect.

2.19.              Bank Accounts. Set forth in Section 2.19 of the Disclosure
Schedules is an accurate and complete list showing (a) the name and address of
each bank or other depository with which the Company has an account and/or safe
deposit box and the names of all Persons authorized to draw thereon or to have
access thereto, and (b) the names of all Persons, if any, holding powers of
attorney from the Company and a summary statement of the terms thereto.

2.20.              Accounts Receivable; Accounts Payable.

(a)                Section 2.20(a) of the Disclosure Schedules provides an
accurate and complete breakdown of all Accounts Receivable as of the date of
this Agreement. Except as set forth in Section 2.20(a) of the Disclosure
Schedules, all Accounts Receivable: (i) represent sales actually made in the
Ordinary Course of Business; (ii) are not subject to any valid set-off or
counterclaim other than for return policies to which the Company is subject in
the Ordinary Course of Business; (iii) do not represent obligations for goods
sold on consignment; and (iv) are not the subject of any formal actions or
proceedings brought by or on behalf of the Company.

(b)               All accounts payable of the Company arose in the Ordinary
Course of Business consistent with past practice, and no such accounts payable
is past due or otherwise in default in its payment. Since June 30, 2020, the
Company has paid its accounts payable in the Ordinary Course of Business, except
for those accounts payable the Company is contesting in good faith.

2.21.              Brokers or Finders. No broker, finder or investment banker is
entitled to any brokerage, finders or other fee or commission in connection with
the transactions contemplated by this Agreement for which the Company will be
responsible.

2.22.              Books and Records. The Company has used commercially
reasonable efforts to maintain business records, including with respect to the
assets and its business and operations, and such records are true, accurate and
complete except where the failure to be true, accurate and complete would not
reasonably be expected to have a Material Adverse Effect. None of the records,
systems, controls, data or information which are material to the operation of
the Company’s business are recorded, stored, maintained, operated or otherwise
wholly or partly dependent upon or held by any means (including any electronic,
mechanical or photographic process, whether or not computerized) which
(including all means of access thereto and therefrom) are not under the
exclusive ownership and direct control of the Company.

2.23.              Full Disclosure. No representation or warranty by the Company
in this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

2.24.              No Other Representations and Warranties. Except for the
representations and warranties contained in this Section 2 (including the
related portions of the Disclosure Schedules), neither the Company nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of the Company, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Company, its assets, and the Interests furnished or made available
to Buyer, or as to the future revenue, profitability or success of the Company,
or any representation or warranty arising from statute or otherwise under
applicable Laws.

 11 

 

 

3.Representations and Warranties of the Seller

 

The Seller represents and warrants to the Buyer as of the date hereof and will
be deemed to represent and warrant as of the Closing Date as follows:

3.1.                  Authority. Seller has the legal capacity to enter into
this Agreement and the Transaction Documents contemplated hereby to which Seller
is a party and to consummate the Contemplated Transactions and thereby. This
Agreement, the Transaction Documents and each such document to which Seller is
or will be a party have been (and as to those yet to be executed, will be) duly
and validly executed and delivered by Seller and constitute the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, except as may be limited by (a) applicable bankruptcy,
insolvency, moratorium, reorganization or similar Laws from time to time in
effect which affect creditors’ rights generally, or (b) legal and equitable
limitations on the availability of specific remedies.

3.2.                  No Conflicts. The execution and delivery by Seller of this
Agreement and the Transaction Documents contemplated hereby to which Seller is a
party will not result in a breach of, constitute a default under, or require any
consent, approval or waiver under, any term, condition or provision of any
Contract to which Seller is a party or by which Seller is bound or result in any
violation of any Law to which Seller is subject or by which his, her or its
assets or properties are bound. No authorization of any Governmental Body,
filing with, or notice to, any Governmental Body or any lenders, lessors,
creditors, members or any other Person, is required by Seller in connection with
the execution, delivery and performance by Seller of this Agreement and each of
the documents, agreements, instruments and certificates to which Seller is a
party in connection with the Contemplated Transactions, and the consummation by
Seller of the Contemplated Transactions.

3.3.                  Title to Interests. The Seller is the sole record and
beneficial owner of the Interests set forth next to Seller’s name on Schedule A,
which constitutes all of the equity interests of the Company held by the Seller
and the Seller does not own any other securities of the Company or options to
purchase or rights to subscribe for or otherwise acquire any securities of the
Company and has no other interest in or voting rights with respect to any
securities of the Company. The Seller has good and valid title to the Interests,
free and clear of all Encumbrances and restrictions on transfer, and has full
power, right and authority to transfer the Interests hereunder and immediately
following the Closing, Buyer will have sole record and beneficial ownership of
and valid title to all of the Interests free and clear of any Encumbrances
(other than Encumbrances imposed by securities laws applicable to securities
generally or by action taken by Buyer). None of the Interests is subject to any
voting trust or other agreement or arrangement with respect to the voting of
such interests.

3.4.                  Brokers or Finders. No broker or investment banker acting
on behalf of Seller is or will be entitled to any broker’s or finder’s fee or
any other commission or similar fee directly or indirectly in connection with
any of the transactions contemplated hereby.

3.5.                  Investment Representations.

(a)                Seller understands that the CleanSpark Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or any other applicable securities laws. Selleralso understands that the
CleanSpark Shares are being offered and issued pursuant to an exemption from the
registration requirements of the Securities Act, under Section 4(a)(2) and/or
Regulation D of the Securities Act. Seller acknowledges that Buyer will rely on
Seller‘s representations, warranties and certifications set forth below for
purposes of determining Seller’s suitability as an investor in the CleanSpark
Shares and for purposes of confirming the availability of the Section 4(a)(2)
and/or Regulation D exemption from the registration requirements of the
Securities Act.

 12 

 

 

(b)               Seller has received all the information Seller considers
necessary or appropriate for deciding whether to acquire the CleanSpark Shares.
Seller understands the risks involved in an investment in the CleanSpark Shares.
Seller further represents that Seller has had an opportunity to ask questions
and receive answers from Buyer regarding the terms and conditions of the
offering of the CleanSpark Shares and the business, properties, prospects, and
financial condition of Buyer and to obtain such additional information (to the
extent Buyer possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to Seller or to which Seller had access.

(c)                Seller is acquiring the CleanSpark Shares for Seller’s own
account for investment only and not with a view towards their resale or
“distribution” (within the meaning of the Securities Act) of any part of the
CleanSpark Shares.

(d)               Seller understands that the CleanSpark Shares may not be
offered, sold or otherwise transferred except in compliance with the
registration requirements of the Securities Act and any other applicable
securities laws or pursuant to an exemption therefrom, and in each case in
compliance with the conditions set forth in this Agreement. Seller acknowledges
and is aware that the CleanSpark Shares may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until
Seller has held the CleanSpark Shares for the applicable holding period under
Rule 144.

(e)                Seller acknowledges and agrees that each certificate
representing the CleanSpark Shares shall bear a legend substantially in the
following form:

(f)                “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.”

3.6.                  No Other Representations and Warranties. Except for the
representations and warranties contained in this Section 3 (including the
related portions of the Disclosure Schedules), neither the Seller nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of the Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Company, its assets, and the Interests furnished or made available
to Buyer, or as to the future revenue, profitability or success of the Company,
or any representation or warranty arising from statute or otherwise under
applicable Laws.

4.Representations and Warranties of the Buyer

4.1.                  Organization. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada. The
Buyer has all requisite corporate power and authority to own, lease and operate
its properties and carry on its business as now being conducted.

4.2.                  Authorization; Enforceability. Buyer has all requisite
power and authority to enter into this Agreement and to carry out the
transactions contemplated herein. The execution, delivery and performance by the
Buyer of this Agreement have been duly authorized by all necessary corporate
action. This Agreement has been duly and validly executed and delivered by the
Buyer and, assuming this Agreement constitutes the legal, valid and binding
obligation of the Company and Seller, as applicable, then this Agreement
constitutes the legal, valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms, except as may be limited by (a)
applicable bankruptcy, insolvency, moratorium, reorganization or similar Laws
from time to time in effect which affect creditors’ rights generally, or (b)
legal and equitable limitations on the availability of specific remedies.

 13 

 

 

4.3.                  No Conflicts; Consents and Approvals. The consummation of
the transactions contemplated hereby and the performance by the Buyer of its
obligations hereunder will not: (a) violate or conflict with the charter,
by-laws or analogous organizational documents of the Buyer, (b) result in a
material breach or constitute a material default under any material Contract to
which the Buyer is a party or by which any of the Buyer’s assets are bound, (c)
result in any material violation of any Law applicable to the Buyer or (d)
require the consent, authorization or approval of, or require any notification
to, any Person that is necessary for the consummation of the transactions
contemplated hereby.

4.4.                  Litigation. There are no actions, suits, claims,
investigations or other legal proceedings pending or threatened against or by
Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

4.5.                  Sufficient Funds. Buyer has sufficient funds available to
it, without requiring the prior consent, approval or other discretionary action
of any third party, to make the payments required under this Agreement, to pay
all fees and expenses to be paid by Buyer in connection with the transactions
contemplated by this Agreement and to satisfy any other payment obligations that
may arise in connection with, or may be required in order to consummate, the
transactions contemplated by this Agreement.

4.6.                  Brokers or Finders. No broker, finder or investment banker
is entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this Agreement.

4.7.                  Due Diligence Investigation. Buyer has had an opportunity
to discuss the business, management, operations and finances of the Company with
the Company’s officers, directors, employees, agents, representatives and
Affiliates and have had an opportunity to inspect the facilities of the Company.
Buyer has conducted its own independent investigation of the Company. In making
its decision to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement, Buyer has relied solely upon the
representations and warranties of the Company and the Seller set forth in
Section 2 and Section 3 herein and have not relied upon any other information
provided by, for or on behalf of the Company, the Seller, or its Affiliates,
officers, directors, employees, agents or representatives to Buyer, the Seller,
or its advisors in connection with the transactions contemplated by this
Agreement. Buyer has entered into the transactions contemplated by this
Agreement with the understanding, acknowledgement and agreement that no
representations or warranties, express or implied, are made with respect to any
projection or forecast regarding future results or activities or the probable
success or profitability of the Company.

5.Covenants

5.1.                  Conduct of Business Prior to the Closing. From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by Buyer (which consent shall not be unreasonably
withheld or delayed), the Company shall (a) conduct the business of the Company
in the Ordinary Course of Business; and (b) use commercially reasonable efforts
to maintain and preserve intact its current Company organization, operations,
and franchise and to preserve the rights, franchises, goodwill and relationships
of its Employees, customers, lenders, suppliers, regulators and others having
relationships with the Company. From the date hereof until the Closing Date,
except as consented to in writing by Buyer (which consent shall not be
unreasonably withheld or delayed), the Company shall not take any action that
would cause any of the changes, events or conditions described in Section 2.16
to occur.

5.2.                  Accounts Receivable. From and after the Closing, if Buyer
receives or collects any funds relating to any Accounts Receivable which relates
to services provided by the Company or its Affiliates prior to the Closing, such
funds are the property of the Buyer. From and after the Closing, if Seller
receives or collects any funds relating to any Accounts Receivable which relates
to services provided by the Company or its Affiliates prior to the Closing,
Seller shall cause the funds to be remitted to the Buyer within ten (10)
Business days after receipt thereof.

 14 

 

 

5.3.                  Access to Information. From the date hereof until the
Closing, the Company shall (a) afford Buyer and its Representatives reasonable
access to and the right to inspect all of the properties, assets, premises,
Books and Records, assigned Contracts and other documents and data related to
the Company; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Company as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of the Company to cooperate with Buyer in its investigation of
the Company; provided, however, that any such investigation shall be conducted
during normal business hours upon reasonable advance notice to the Company,
under the supervision of the Company’s personnel and in such a manner as not to
interfere with the conduct of the Company or any other businesses of the
Company. Notwithstanding anything to the contrary in this Agreement, the Company
shall not be required to disclose any information to Buyer if such disclosure
would, in the Company’s sole discretion: (x) cause significant competitive harm
to the Company and its businesses if the transactions contemplated by this
Agreement are not consummated; (y) jeopardize any attorney-client or other
privilege; or (z) contravene any applicable Law, fiduciary duty or binding
agreement entered into prior to the date of this Agreement. Any and all
information about the Company or its business which the Buyer acquires pursuant
hereto shall be maintained as and kept confidential at all times prior to
Closing, and if the within sale is not completed for any reason, the Buyer shall
continue to maintain and keep such information confidential.

5.4.                  Public Announcements. From and after the date of this
Agreement, the Seller shall not issue any press release or make any public
statement regarding this Agreement or the transactions or documents contemplated
by this Agreement, without the prior written consent of the Buyer or as may be
required by Law.

5.5.                  Tax Matters.

(a)                All transfer, stamp, sales, use, registration, value-added
and other similar Taxes (including all applicable real estate transfer Taxes and
real property transfer gains Taxes and including any filing and recording fees)
and related amounts (including any penalties, interest and additions to Tax) and
all such reasonable costs (including accounting and legal fees) associated with
filing all Tax Returns related to transfer Taxes imposed on the Company or
Seller in connection with this Agreement (“Transfer Taxes”) shall be paid by the
Seller. At least thirty (30) days prior to filing any such Tax Return, the
Seller shall submit a copy of such Tax Return to Buyer for Buyer’s review and
comment, but Seller shall not be obliged to make any changes to any tax Return
based on Buyer’s comments. The Seller shall be responsible for, and shall be
responsible for all costs and fees associated with, filing all Tax Returns
related to Transfer Taxes.

(b)               The Seller shall cause the Company to prepare and file or
cause to be filed any Tax Returns of the Company for Tax periods ending on or
prior to the Closing Date. The Buyer shall cause the Company to prepare and file
any Tax Returns of the Company for Tax periods after the Closing Date.

(c)                After the Closing, the Buyer and the Seller shall cooperate
fully, as and to the extent reasonably requested by each other, in connection
with the filing of Tax Returns and any audit, litigation or other proceeding
with respect to Taxes subject to Tax Returns including any Tax period up to and
including the Closing Date. In that regard, the Buyer and the Seller shall
maintain such Tax information or Tax records relating to the Company for a
period of five (5) years from the Closing Date and, upon the Buyer’s or Seller’s
request, provide to the other party such Tax information or Tax records which
are reasonably relevant to any such audit, litigation or other proceeding.

 15 

 

 

5.6.                  Books and Records. Seller shall transfer and deliver all
of the Company’s books and records to Buyer on the Closing Date. For a period of
five (5) years after the Closing Date, the Buyer shall make available to the
Seller, from time to time as the Seller may reasonably request, and at Seller’s
sole cost and expense, during normal business hours and in a manner that would
not materially interfere with the operations of the Company, copies of such of
the records of the Company and its Affiliates that exist as of the Closing Date.

5.7.                  [Intentionally Left Blank]

5.8.                  Further Assurances. Following the Closing, each of the
Parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

5.9.                  [Intentionally Left Blank]

6.INDEMNIFICATION

6.1.                  Survival of Representations.

(a)                General Survival. The representations and warranties made by
the Parties in this Agreement shall survive the Closing and shall expire on the
twelve (12) month anniversary of the Closing Date (the “Termination Date”);
provided, however, that if, at any time prior to the Termination Date, any
Indemnified Party delivers to an Indemnifying Party a written notice alleging an
inaccuracy in or a breach of any of such representations and warranties and
asserting a claim for recovery under Section 6.2 based on such alleged
inaccuracy or breach, then the claim asserted in such notice shall survive the
Termination Date until such time as such claim is resolved.

6.2.                  Indemnification.

(a)                Seller Indemnification. From and after the Closing (but
subject to Section 6.1),

(i)                 Seller shall indemnify the Buyer from and against any
Damages which are incurred by the Buyer as a result of any inaccuracy in or
breach of any representation or warranty made by the Seller or the Company in
this Agreement as of the Closing Date; and

(ii)               Seller shall indemnify the Buyer from and against any Damages
which are incurred by the Buyer as a result of any breach of any covenant or
obligation by Seller or the Company in this Agreement.

(b)               Buyer Indemnification. From and after the Closing (but subject
to Section 6.1), the Buyer shall indemnify Seller from and against any Damages
which are incurred by Seller as a result of:

(i)                 any inaccuracy in or breach of any representation or
warranty made by the Buyer in this Agreement as of the Closing Date; and

(ii)               any breach of any covenant or obligation of the Buyer in this
Agreement; and

(iii)             any claim, loss, costs, or expenses sustained or incurred by
Seller as a result of being, as the case may be, a member, manager, director,
officer or guarantor of the obligations of the Company, provided that the same
is for or relates exclusively to the business or actions of the Company after
the Closing Date.

 16 

 

 

6.3.                  Limitations.

(a)                Basket. The Buyer shall not have any rights under Section
6.2(a) for any inaccuracy in or breach of any representation or warranty in this
Agreement except to the extent that the total amount of all recoverable Damages
that have been incurred by the Buyer for inaccuracies in, or breach of
representations or warranties of, the Seller and the Company in this Agreement
exceeds $20,000 in the aggregate (the “Basket”); provided, that, if the total
amount of such Damages exceeds the Basket, then the Buyer shall be entitled to
be indemnified for all of such Damages without any reduction for the Basket.

(b)               Calculation of Damages. The Damages suffered by any
Indemnified Party shall be calculated after giving effect to any amounts
recoverable from third parties, including insurance proceeds recovered in
respect of such Damages (and Buyer shall, and shall cause the Company to, use
commercially reasonable efforts to effect any such recovery) and taking into
account any tax benefit actually realized by, or any tax liability actually
imposed on, the Indemnified Party and its Affiliates that is associated with
such Damages or the receipt of an indemnification payment in respect thereof.
Any liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the same set of facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement. There shall be no obligation to indemnify for any Damages
which would not have arisen but for any alteration or repeal or enactment of any
Legal Requirement after the Closing Date. The Indemnified Parties and the
Indemnifying Parties shall use their respective commercially reasonable efforts
to mitigate any Damages.

6.4.                  Procedures for Indemnified Claims.

(a)                The party seeking indemnification under Section 6.2 (the
“Indemnified Party”) agrees to give prompt notice in writing to the party
against whom indemnity is to be sought (the “Indemnifying Party”) of the
assertion of any claim or the commencement of any Legal Proceeding by any third
party (a “Third Party Claim”) in respect of which indemnity may be sought under
such section. Such notice shall set forth in reasonable detail such Third Party
Claim and the basis for indemnification (taking into account the information
then available to the Indemnified Party). The failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent such failure shall have actually prejudiced the
Indemnifying Party.

(b)               The Indemnifying Party shall be entitled to participate in the
defense of any Third Party Claim and shall be entitled to control and appoint
lead counsel for such defense. The Indemnified Party shall obtain the prior
written consent of the Indemnifying Party before entering into any settlement of
a Third Party Claim.

(c)                If the Indemnifying Party assumes the control of the defense
of any Third Party Claim in accordance with the provisions of this Section 6.4,
the Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld, delayed or conditioned) before
entering into any settlement of such Third Party Claim if the settlement does
not release the Indemnified Party from all liabilities and obligations with
respect to such Third Party Claim or the settlement imposes injunctive or other
equitable relief against the Indemnified Party.

(d)               If the Indemnifying Party has elected to control the defense
of a Third Party Claim, the Indemnified Party shall be entitled to participate
in the defense of any Third Party Claim and to employ separate counsel of its
choice for such purpose, in which case the fees and expenses of such separate
counsel shall be borne by the Indemnified Party.

 17 

 

 

(e)                Each Party hereto shall cooperate, and cause their respective
Affiliates to cooperate, in the defense or prosecution of any Third Party Claim
and shall furnish or cause to be furnished such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
or appeals, as may be reasonably requested in connection therewith.

(f)                In the event an Indemnified Party has a claim for indemnity
under Section 6.2 against an Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party agrees to give prompt notice in writing of
such claim to the Indemnifying Party. Such notice shall set forth in reasonable
detail such claim and the basis for indemnification (taking into account the
information then available to the Indemnified Party). The failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent such failure shall have actually
prejudiced the Indemnifying Party. If the Indemnifying Party disputes its
indemnity obligation for any Damages with respect to such claim, the parties
shall proceed in good faith to negotiate a resolution of such dispute and, if
not resolved through negotiations, such dispute shall be resolved by litigation
in an appropriate court of jurisdiction determined pursuant to Section 7.6.

6.5.                  Treatment of Indemnification Payments. The Parties agree
that any indemnity payments made pursuant to this Section 6 shall be deemed to
be an adjustment to the Purchase Price paid for the Interests for Tax purposes
to the extent permitted by applicable Legal Requirements. In addition, the
Parties agree that if any indemnity payments are owed to Buyer pursuant to this
Section 6, Buyer shall have the right to offset the payment amounts from the
Escrow Amount in the Escrow Account.

6.6.                  Exclusive Remedy. The Parties acknowledge and agree that
their sole and exclusive remedy with respect to claims for money damages, other
than claims arising from intentional misrepresentation or fraud on the part of a
Party hereto in connection with the transactions contemplated by this Agreement,
for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Section 6. Nothing in this Section 6.6 shall limit any Person's right to seek
and obtain any equitable relief to which any Person shall be entitled, or to
seek any remedy on account of any intentional misrepresentation or fraud by any
Party hereto.

7.MISCELLANEOUS

7.1.                  Termination. This Agreement may be terminated at any time
prior to the Closing: (i) by the mutual written consent of Seller and Buyer;
(ii) by Buyer, upon written notice to Seller if: (a) there has been a material
breach, inaccuracy in or failure to perform any representation, warranty,
covenant or agreement made by Seller or the Company pursuant to this Agreement
and such breach, inaccuracy, or failure cannot be cured by Seller or the Company
within thirty (30) days, (b) any closing condition by Seller or the Company has
not been fulfilled by September 30, 2020, or (c) a Material Adverse Effect
occurs prior to the Closing; or (iii) by Seller, upon written notice to Buyer
if: (a) there has been a material breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Buyer pursuant to
this Agreement and such breach, inaccuracy, or failure cannot be cured by Buyer
within thirty (30) days, or (b) any closing condition by Buyer has not been
fulfilled by September 30, 2020.

In the event of the termination of this Agreement in accordance with this
Section 7.1, this Agreement shall forthwith become void and there shall be no
liability on the part of any Party hereto except that nothing herein shall
relieve any Party hereto from liability for any intentional breach of any
provision hereof.

 18 

 

 

7.2.                  Fees and Expenses. Except as otherwise expressly set forth
in this Agreement, each Party to this Agreement shall bear and pay all fees,
costs and expenses that have been incurred or that are incurred in the future by
such party in connection with the transactions contemplated by this Agreement,
including all fees, costs and expenses incurred by such party in connection with
or by virtue of: (a) the negotiation, preparation and review of this Agreement,
Transaction Documents, and all agreements, certificates, opinions and other
instruments and documents delivered or to be delivered in connection with the
transactions contemplated by this Agreement; (b) the preparation and submission
of any filing or notice required to be made or given in connection with any of
the transactions contemplated by this Agreement, and the obtaining of any
consent required to be obtained in connection with any of such transactions; and
(c) the consummation of the transactions contemplated by this Agreement.

7.3.                  Attorneys’ Fees. If any Legal Proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any Party hereto, the prevailing party shall be entitled to recover from
the non-prevailing party its reasonable attorneys’ fees, costs and disbursements
(in addition to any other relief to which the prevailing party may be entitled).

7.4.                  Notices. Any notice or other communication required or
permitted to be delivered to any party under this Agreement shall be in writing
and shall be deemed properly delivered, given and received: (a) if delivered by
hand, when delivered; (b) if sent by registered, certified or first class mail,
the third Business Day after being sent; and (c) if sent by overnight delivery
via a national courier service, one Business Day after being sent, in each case
to the address set forth beneath the name of such party below (or to such other
address as such party shall have specified in a written notice given to the
other parties hereto in accordance with this section):

If to Buyer:

 

 

 

CleanSpark, Inc.
Attn: Zach Bradford
8475 S. Eastern Ave. Suite 200,

Las Vegas, NV 89123

E-mail: [***]

with a copy to:

 

Procopio Cory, Hargreaves & Savitch LLP

Attn: Christopher L. Tinen, Esq.
[***]
[***]
E-mail: [***]

If to Seller or Company:

Dupont Hale Holdings, LLC

Attn: Benjamin DuPont

[***]

[***]
E-mail: [***]

With a copy to:

Ruder Ware, L.L.S.C.

Attn: Benjamin E. Streckert, Esq.

[***]

[***]

E-mail: [***]



7.5.                  Counterparts. This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement. The exchange of a fully executed
Agreement (in counterparts or otherwise) by electronic transmission in PDF
format or by facsimile shall be sufficient to bind the Parties to the terms and
conditions of this Agreement.

 19 

 

 

7.6.                  Governing Law; Dispute Resolution.

(a)                Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Nevada (including in
respect of the statute of limitations or other limitations period applicable to
any state Law claim, controversy or dispute) that apply to agreements made and
performed entirely within the State of Nevada, without regard to the conflicts
of law provisions thereof or of any other jurisdiction. Each of the parties
waive any right or interest in having the Laws of any other state, including
specifically, state Law regarding the statute of limitation or other limitations
period, apply to any party’s state Law claim, controversy or dispute which in
any way arises out of or relates to this Agreement.

(b)               Venue. Each party hereto, for itself and its successors and
assigns, irrevocably agrees that any Legal Proceeding arising out of or relating
to this Agreement or any of the Transaction Documents shall be brought and
determined in any court of competent jurisdiction in Clark County in the State
of Nevada, and each party hereto, for itself and its successors and assigns and
in respect to its property, hereby irrevocably submits with regard to any such
Legal Proceeding, generally and unconditionally, to the exclusive jurisdiction
of the aforesaid courts. Each party hereto, for itself and its successors and
assigns, hereby irrevocably waives, and agrees not to assert, by way of motion,
as a defense, counterclaim or otherwise, in any such Legal Proceeding: (i) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure to lawfully serve process; (ii)
that it or its property is exempt or immune from jurisdiction of such courts or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise); and (iii) that (A) such Legal
Proceeding in any such courts are brought in an inconvenient forum; (B) the
venue of such Legal Proceeding is improper; and (C) this Agreement, the
Transaction Documents or the subject matter hereof or thereof, may not be
enforced in or by such courts.

(c)                WAIVER OF TRIAL BY JURY. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF
THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

7.7.                  Successors and Assigns. This Agreement shall be binding
upon: (a) Seller and his/her/its estate, heirs, successors, assigns, legatees,
executors, personal representatives, guardians, custodians, administrators and
conservators, (b) the Buyer and its successors and assigns, and (c) the Company
and its successors and assigns.

7.8.                  Remedies Cumulative; Specific Performance. The rights and
remedies of the Parties hereto shall be cumulative (and not alternative). The
Parties to this Agreement agree that, in the event of any breach or threatened
breach by any party to this Agreement of any covenant, obligation or other
provision set forth in this Agreement, for the benefit of any other party to
this Agreement: (a) such other party shall be entitled (in addition to any other
remedy at law or in equity that may be available to it) to seek: (i) a decree or
order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision; and (ii) an
injunction restraining such breach or threatened breach; and (b) such other
party shall not be required to provide any bond or other security in connection
with any such decree, order or injunction or in connection with any related
action or Legal Proceeding.

 20 

 

 

7.9.                  Waiver. No failure on the part of any party to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of any party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No party shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

7.10.              Amendments. This Agreement may not be amended, modified,
altered or supplemented other than by means of a written instrument duly
executed and delivered on behalf of the Buyer, the Company and the Seller.

7.11.              Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall nevertheless remain in full force and effect and shall in no way
be affected, impaired or invalidated.  Upon such determination that any term,
provision, covenant or restriction is invalid, illegal, void, unenforceable or
against regulatory policy, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties hereto
as closely as possible in an acceptable manner in order that the transactions
herein are consummated as originally contemplated to the greatest extent
possible.

7.12.              Entire Agreement; Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) constitutes the
entire agreement among the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter of this
Agreement. Furthermore, except as expressly provided herein, this Agreement is
not intended to confer upon any Person other than the Parties hereto and their
respective successors and permitted assigns any rights, benefits or remedies
whatsoever. The Parties hereto have voluntarily agreed to define their rights,
liabilities and obligations respecting the sale and purchase of the Interests
pursuant to the express terms and provisions of this Agreement and the Parties
hereto expressly disclaim that they are owed any duties not expressly set forth
in this Agreement. In addition, the Parties each hereby acknowledge that this
Agreement embodies the justifiable expectations of sophisticated parties derived
from arm’s-length negotiations; and all Parties to this Agreement specifically
acknowledge that no party has any special relationship with another party that
would justify any expectation beyond that of an ordinary buyer and an ordinary
seller in an arm’s-length transaction.

7.13.              Construction.

(a)                For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.

(b)               The Parties and their respective counsel have reviewed,
negotiated, and adopted this Agreement as the joint agreement and understanding
of the Parties hereto, and the language used in this Agreement shall be deemed
to be the language chosen by the Parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any Person.

 

 

[Signature Page to Follow]

 21 

 

 

The Parties hereto have caused this Agreement to be executed and delivered as of
the Effective Date.

BUYER:

CLEANSPARK, INC.

By: /s/ Zach Bradford

Name: Zach Bradford

Title: President and CEO

 

COMPANY:

GRIDFABRIC, LLC

By:/s/ Benjamin DuPont

Name: Benjamin DuPont

Title: Manager

By:/s/ Matthew Hale

Name: Matthew Hale

Title: Manager

 

SELLER:

DUPONT HALE HOLDINGS, LLC

By:/s/ Benjamin DuPont

Name: Benjamin DuPont

Title: Manager

By:/s/ Matthew Hale

Name: Matthew Hale

Title: Manager



 22 

 

 

EXHIBIT A

CERTAIN DEFINITIONS

For purposes of this Agreement (including this Exhibit A):

“Accounts Receivable” shall mean all accounts and accounts receivable of the
Company.

“Affiliate or Affiliated” shall mean, with respect to any specified Person, a
Person that, directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such specified
Person and shall include family members of such Person.

“Business Day” shall mean any day which is not a Saturday, Sunday or a day on
which banks in Las Vegas, Nevada are authorized by applicable Legal Requirements
or executive orders to be closed.

“Company IP” shall mean all Intellectual Property Rights owned by or exclusively
licensed to the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Contemplated Transactions” shall mean all of the transactions contemplated by
this Agreement and the Transaction Documents.

“Contract” shall mean any written or oral agreement, contract, lease, instrument
or legally binding commitment or undertaking of any nature.

“Control” (including the terms “Controlled by” and “under common Control with”)
shall mean the possession, directly or indirectly, or as trustee or executor, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or otherwise.

“Damages” shall mean all actual losses, damages, settlements, judgments, awards,
fines, penalties, fees (including reasonable attorneys’ fees), charges, costs
and expenses of any nature; provided, that “Damages” shall not include any: (a)
punitive, exemplary, special, incidental, remote or speculative damages, (b)
lost profits, (c) consequential or other indirect damages or (d) diminution of
value (including damages based on a theory of a valuation multiple, including
earnings before interest, taxes, depreciation and amortization; income; revenue;
or any derivation thereof), except in each case in clauses (a), (b), (c) and (d)
to the extent any such Damages are paid to a third party in respect of a
third-party claim.

“Disclosure Schedules” shall mean the disclosure schedules (dated as of the date
of this Agreement) delivered to the Buyer on behalf of the Seller.

“Employees” shall mean those Persons employed by the Company who worked for the
Company immediately prior to the Closing.

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest or other similar encumbrance.

“Entity” shall mean any corporation, general partnership, limited partnership,
limited liability partnership, trust, company (including any limited liability
company or joint stock company) or other enterprise, association, organization
or entity.

 23 

 

 

“Governmental Authorization” shall mean any permit, license, registration,
qualification or authorization issued, granted, given or otherwise provided by
or under the authority of any Governmental Body or pursuant to any Legal
Requirement.

“Governmental Body” shall mean any: (a) nation, state, county, or city; (b)
federal, state or foreign government; or (c) governmental or quasi-governmental
authority of any nature (including any governmental division, department,
agency, commission or instrumentality).

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Body.

“Indebtedness” shall mean the outstanding debt and trade payables of the Company
not to exceed $20,000.00.

“Intellectual Property” shall mean any and all of the following in any
jurisdiction throughout the world: (i) trademarks, service marks, trade dress,
trade names, brands, slogans, logos, Internet domain names, and corporate names,
all translations, adaptations, derivations, and combinations of the foregoing,
and all applications, registrations, and renewals in connection therewith,
together with all of the goodwill associated with the foregoing, (ii) copyrights
and works of authorship (whether or not copyrightable), and moral rights, and
all applications, registrations, and renewals, (iii) computer software
(including source code and object code, data, databases and documentation
thereof), (iv) trade secrets and other confidential or proprietary information,
know-how, processes, formulations, methods and techniques, research and
development information, industry analyses, drawings, specifications, designs,
plans, proposals, industrial models, technical data, financial and accounting
data, business and marketing plans and customer and supplier lists and related
information; (v) patents (including all reissues, divisionals, provisionals,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, and other patent
rights and any other Governmental Body-issued indicia of invention ownership
(including inventor's certificates, petty patents and patent utility models);
(vi) copies and tangible embodiments of any of the foregoing, in whatever form
or medium; and (vii) all other intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing.

“Intellectual Property Rights” shall mean all rights in connection with
Intellectual Property which may exist or be created under the laws of any
jurisdiction.

“Key Employees” shall mean Matt Hale and Ben Dupont.

“Key Employment Agreements” means those certain employment agreements dated as
of the Closing Date between the Company and each of the Key Employees.

“Law” shall mean any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Body.

“Legal Proceeding” shall mean any action, suit, litigation, arbitration or
proceeding (including any civil, criminal, administrative or appellate
proceeding), commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.

“Legal Requirement” shall mean any federal, state or foreign law, statute,
constitution, principle of common law, rule or regulation issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body.

 24 

 

 

“Material Adverse Effect” shall mean any change, event or effect that has a
material adverse effect on the (i) business, assets, liabilities, or results of
operations of the Company in excess of $20,000.00, or (ii) the ability of Seller
to consummate the transactions contemplated hereby; provided however, that a
Material Adverse Effect shall not include: (a) changes in general local,
domestic, foreign, or international economic conditions, (b) changes affecting
generally the industries or markets in which the Company operates, (c) acts of
war, sabotage or terrorism, military actions or the escalation thereof, (d) any
changes in applicable laws or accounting rules or principles, (e) any other
action required by this Agreement, or (f) the announcement of any of the
transactions contemplated by this Agreement.

“Option Agreements” means agreements issued pursuant to and in accordance with
Buyer’s then effective equity incentive plan with respect to stock options with
respect to the award of options to purchase shares of Buyer’s common stock

“Ordinary Course of Business” shall mean the ordinary course of business of the
Company consistent with past practices.

“Permit” shall mean all permits, licenses, franchises, approvals, authorizations
and consents required to be obtained from a Governmental Body.

“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, Governmental Body, unincorporated organization,
trust, association or other entity.

“Representative” shall mean with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Tax(es)” shall mean all forms of taxation by Governmental Bodies, whenever
imposed, and all penalties, charges, surcharges, costs, expenses and interest
relating thereto.

“Tax Return” shall mean any return, report, statement or declaration, including
any schedule or attachment thereto, and including any amendment thereof, filed
with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection
or payment of any Tax.

“Transaction Documents” shall mean this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Buyer, the Company or the Seller in connection with the consummation
of the Contemplated Transaction, in each case only as applicable to the relevant
party or parties to such Transaction Documents, as indicated by the context in
which such term is used.

 

 25 

 



SCHEDULE A

SELLER INFORMATION

Name and Address of Seller

Membership Interests

 

DUPONT HALE HOLDINGS, LLC

 

Address:

[***]

[***]

1,000 membership units



 26 

 

 

SCHEDULE B

STOCK EARN-OUT MILESTONES



Earn out Payments: Subject to the terms and conditions set forth herein, upon
reaching defined milestones, Buyer shall deliver to Seller CleanSpark Shares
valued at up to Five Hundred Thousand Dollars ($500,000.00) in the following
manner:

(i)                 Upon $[***] in total revenue being received by the Company
directly as a result of the sale or license of the Company’s ‘VTN V2.0’
Product(s), the Buyer shall deliver to Seller CleanSpark Shares valued at One
Hundred and Fifty Thousand Dollars ($150,000.00) within five (5) business days
of such event occurring, evidenced by a stock certificate, free and clear of all
Encumbrances (other than those under the securities laws), in the name of the
Seller, subject to certain restrictions set forth in the Leak-Out Agreement. The
number of CleanSpark Shares issued will be determined by dividing the $150,000
by the closing price of the CleanSpark Shares on the date the event occurs.

(ii)               Upon $[***] in total revenue being received by the Company
directly as a result of the sale or license of the Company’s ‘IEEE 2030.5’
Product(s), the Buyer shall deliver to Seller CleanSpark Shares valued at Three
Hundred and Fifty Thousand Dollars ($350,000.00) within five (5) business days
of such event occurring, evidenced by a stock certificate, free and clear of all
Encumbrances (other than those under the securities laws), in the name of the
Seller, subject to certain restrictions set forth in the Leak-Out Agreement. The
number of CleanSpark Shares issued will be determined by dividing the $350,000
by the closing price of the CleanSpark Shares on the date the event occurs.

Revenue Benchmark Payment:

Subject to the terms and conditions set forth herein, upon reaching defined
milestones, Buyer shall deliver to Seller CleanSpark Shares valued at up to Two
Hundred and Fifty Thousand Dollars ($250,000.00) in the following manner:

(i)                 If Gross Revenues during the twenty-four (24) month period
commencing on the date hereof (the “Term”) equals or exceeds $[***] (the “Gross
Revenue Benchmark”), CleanSpark Shares valued at Two Hundred and Fifty Thousand
Dollars ($250,000.00) (the “Benchmark Shares”) shall be delivered to the Seller.

(ii)               If Gross Revenues are less than $[***], but greater than
$[***], during the Term, a percentage of the Benchmark Shares shall be delivered
to the Seller, equal to the percentage the Gross Revenues during the Term, bears
to the Gross Revenue Benchmark.

(1)               By way of example, if the Gross Revenues during the Term are
equal to or less than $[***], then 0% of the Benchmark Shares shall be
distributed to the Seller.

(2)               By way of further example, if the Gross Revenues during the
Term are $[***], then 50.0% of the Benchmark Shares shall be distributed to the
Seller.

(3)               By way of further example, if the Gross Revenues during the
Term are equal to or greater than $[***], then 100.0% of the Benchmark Shares
shall be distributed to the Seller.

(iii)             The number of CleanSpark Shares issued will be determined by
dividing the value of the earned Benchmark Shares by the closing price of the
CleanSpark Shares on the earlier of (i) the date $[***] in Gross Revenue is
achieved or (ii) twenty-four (24) months from the date the Agreement is
executed. Benchmark Shares will be delivered to Seller within five (5) business
days of such event occurring, evidenced by a stock certificate, free and clear
of all Encumbrances (other than those under the securities laws), in the name of
the Seller, subject to certain restrictions set forth in the Leak-Out Agreement.

For purposes of this Schedule B, “Gross Revenues” means the all revenues
resulting from the business activities of the Company, and shall include all
revenues of any other entity to which the Company or its subsidiaries transfers
any portion of its business.

 27 

 



 

